Robert L. Brown, Justice, concurring. I concur in the result but disagree that the underlying felonies for the first-degree felony murder conviction were robbery and burglary. The jury was instructed: Well, then, ladies and gentlemen, if you have a reasonable doubt of the defendant (sic) guilt on the charge of capital murder, you will then consider the charge of murder in the first degree. And T will (sic) like to give you an instruction on first degree murder. To sustain the charge of murder in the first degree, the State must prove the following things beyond a reasonable doubt: First: The State must prove that Joseph O’Neal acting along (sic) or with one or more other person (sic), committed or attempted to commit theft of property valued at more than $200.00 hundred dollars; and Secondly: That in the course of and in the furtherance of that crime or attempted crime, Joseph O’Neal or a person acting with him caused the death of Louisa Johnson under circumstances manifesting extreme indifference to the value of human life. As the charge of the lesser included offense of murder in the first degree, and the lesser included offense of manslaughter. The State tends (sic) that the death of Louisa Johnson occurred during the commission or attempted commission by Joseph O’Neal of the crime of theft of property value (sic) at more than $200 dollars or an immediate light therefrom. To prove the crime of thief (sic) of property, the State must prove beyond a reasonable doubt that the defendant, Joseph O’Neal knowingly took unauthorized control over the property of another person, with the purposes of depriving the owner there of. If the crime of theft of property is not proven to have been committed or attempted by Joseph O’Neal or any accomplice, he is not guilty of the offense of murder in the first degree or manslaughter. In my opinion, theft or attempted theft was the underlying felony for the murder conviction. It is true, as the majority opinion relates, that in instructing the jury on the difference between capital felony murder and first-degree felony murder, the court referred generally to the underlying felonies for both categories of murder as being rape, robbery, burglary, and theft. But the appellant does not dispute that theft was the underlying felony. In fact, he argues as his second point the following: II. The Trial Court Erred In Refusing To Dismiss Appellant’s Conviction of First Degree Murder Where The State Failed To Prove The Underlying Felony of Theft of Property He then states in his brief that it was clear from the instruction that the underlying felony used to support his first-degree murder conviction was theft. He only challenges his separate robbery and burglary convictions should it be contended that they are the predicate felonies in lieu of theft. His primary contention on appeal is that $0.80 was taken, not more than $200. At this stage, I can only conclude that theft or attempted theft was the underlying felony for the murder and that the convictions of robbery and burglary must stand. Whether the robbery and burglary convictions are subject to collateral attack, as offenses that were never charged, remains to be seen.